The opinion of the court was delivered
Per Curiam.
We think this account was adjudicated on correct principles. The guardian was charged with that part of the profits received by him, produced by the capital invested. The cestui que trust is entitled to what the capital alone produced : but not to the soperadded product of skill, industry and labor in the business in which the capital was invested.
The appellant having declined to elect whether she would take interest or profits, it was not error for the court to elect for her. Previous to suqli election there was no final decree. The appellant fails to show that she sustained any injury for that election.
Decree affirmed and appeal dismissed at the costs of the appellant.